Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 6/28/2022.
	Claims 1-20 were directly and/or indirectly amended. No Claims were canceled and none were added.
	Claims 1-20 are pending/rejected.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant argues the applied art fail to disclose “receiving, by a device and from a user device, a request to identify one or more items that satisfy a plurality of parameters of the request, wherein the one or more items include one or more recommendations, wherein the plurality of parameters includes at least a rating and a locale, and wherein the user device is associated with a user, wherein the user is associated with a plurality of preferences, wherein a preference of the plurality of preferences relates to a characteristic of the one or more items," as recited in claim 1, as amended. Independent claims 8 and 15, as amended, recite similar features. 
	Examiner response, as discussed during the interview the plurality of parameters as shown in Fig. 1D, however, the amendment language is broad and fail to point out to the novelty as shown in Fig. 1D, the amended plurality of parameter includes at least a rating and a locale are shown in the applied art Para. 0181, wherein ranking the rating corresponds to rating and Para. 0095, wherein the scoring comment being at a particular location which corresponds to locale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (Ball hereinafter) US Patent Application Publication No. 20170142044 filed Nov. 16, 2015 and published May 18, 2017.

Regarding Claims 1, 8, 15, Ball disclose a method, a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, and a non-transitory computer-readable medium storing instruction (Fig. 1, Para. 0039, Ball), comprising: 
receiving, by a device and from a user device, a request to identify one or more items that satisfy plurality of parameters of the request (Fig. 3A, step 310, Para. 0074, and Para. 0167, wherein the interaction parameters correspond to plurality of parameters, Ball), 
wherein the one or more items are associated with one or more recommendations (Fig. 13, step 1318, Para. 0169, Bal), wherein the plurality of parameters includes at least a rating and an identifier associated with a locale and wherein the user device is associated with a user (Para. 0180, Fig. 13, 1358, Ball), wherein the user is associated with a plurality of preferences (Para. 0039, wherein the user preference, interest corresponds to preferences, and Para. 0167, Fig. 13, step 1320, Ball), wherein a preference of the plurality of preferences relates to a characteristic of the one or more items (Para. 0085, Ball); 
identifying, by the device, a plurality of items that satisfy the plurality of parameters (Fig. 3B, steps 330, 336, 338, Para. 0074, wherein the conditions correspond to parameter, Ball); 
generating, by the device, a plurality of explanation sets, wherein an explanation set of the plurality of explanation sets relates to an item of the plurality of items (Fig. 3B, wherein the comment corresponds to explanation set, as shown in Para. 0081, Ball), wherein the explanation set includes at least one of: 
a positive explanation indicating that the item is positively associated with a first characteristic that relates to a first preference of the user (Para. 0081, Ball), or a negative explanation indicating that the item is negatively associated with a second characteristic that relates to a second preference of the user (Para. 0082, Ball); 
selecting, by the device, a particular item from the plurality of items based on the plurality of explanation sets, wherein the particular item selected is associated with a particular explanation set of the plurality of explanation sets (Para. 0094-0095, Fig. 5A, and Para. 0116, wherein the method of the system ranking the comments corresponds to selecting by the device, Ball); and  44PATENT Docket No. 0095-0555 
transmitting, by the device and to the user device, information associated with the particular item selected, wherein the information includes the particular explanation set of the particular item selected (Fig. 7, step 790, Para. 0116, Ball).  
Regarding Claims 2, 9, and 10, Ball disclose a method wherein selecting the particular item comprises: 
generating a plurality of scores (Para. 0130, Ball), wherein a score of the plurality of scores relates to one item of the plurality of items (Para. 0127, Ball), wherein the score is a ratio of positive explanations to negative explanations associated with the one item (Para. 0087, and 0088, Ball); and 
selecting the particular item from the plurality of items based on the plurality of scores, wherein the particular item selected is associated with a highest score of the plurality of scores (Para. 0095, Ball).
Regarding Claims 3, 16, and 17, Ball disclose a method wherein the explanation set includes one or more positive explanations and one or more negative explanations (Para. 0102, wherein the comment with positive score corresponds to positive explanation and comment with negative score corresponds to negative explanations, Ball).
Regarding Claim 4, Ball disclose a method wherein the item is positively associated with the first characteristic when a first sentiment value for the first characteristic of the item indicates a positive sentiment, wherein the item is negatively associated with the second characteristic when a second sentiment value for the second characteristic of the item indicates a negative sentiment (Para. 0147, wherein the scale of comment corresponds to sentiment value as defined in Para. 0025 of the instant application’s specification, Ball).
Regarding Claims 5, 11, Ball disclose a method wherein the particular explanation set provides information that identifies one or more reasons that the particular item was selected (Para. 0188, Fig. 13, step 1318, wherein the interaction corresponds to information that identify a reason for the comment to be selected, Ball).
Regarding Claims 6, and 19, Ball disclose a method further comprising: 
determining the plurality of preferences associated with the user based on natural language processing of unstructured data associated with the user (Fig. 3, step 310, Para. 0069, Ball).  
Regarding Claims 7, and 20, Ball disclose a method wherein the request is an unstructured query (Fig. 3, step 310, Para. 0069, Ball), wherein the method further comprises: 
determining the plurality of parameters of the request based on natural language processing of the unstructured query (Fig. 13, step 1320, Para. 0169, Ball).  
Regarding Claim 12, Ball disclose a device wherein the item is positively associated with the first characteristic when a first sentiment value for the first characteristic of the item indicates a positive sentiment, wherein the first sentiment value is a first aggregate sentiment value based on sentiment scoring of unstructured data relating to the first characteristic, and wherein the item is negatively associated with the second characteristic when a second sentiment value for the second characteristic of the item indicates a negative sentiment, wherein the second sentiment value is a second aggregate sentiment value based on sentiment scoring of unstructured data relating to the second characteristic (Para. 0147, wherein the scale of comment corresponds to sentiment value as defined in Para. 0025 of the instant application’s specification, Ball).
Regarding Claim 13, Ball disclose a device wherein the positive explanation indicates an association between the first preference of the user, the first characteristic of the item, and a first identifier that the item is positively associated with the first characteristic (Fig. 13, step 1320, Para. 0180, Ball), wherein the negative explanation indicates an association between the second preference of the user, the second characteristic of the item, and a second identifier that the item is negatively associated with the first characteristic (Fig. 13, step 1320, Para. 0181, Ball).
Regarding Claim 14, Ball disclose a device wherein the particular item is a first particular item, the information is first information, and the particular explanation set is a first particular explanation set (fig. 13, step 1320, Ball), wherein the one or more processors are further to: 
receive an update to the plurality of preferences; generate a plurality of updated explanation sets based on the update to the plurality of preferences (Para. 0060, Ball); 
select a second particular item from the plurality of items based on the plurality of updated explanation sets, wherein the second particular item selected is associated with a second particular explanation set of the plurality of updated explanation sets (Fig. 13, step1372, Para. 0186, Ball); and provide second information associated with the second particular item selected, wherein the second information includes the second particular explanation set of the second particular item selected (Fig. 13, step 1318, Para. 0182-0187, Ball).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ball et al. 20170139919 related to ranking and filtering comments based on fed interaction history.
Robinson et al, 9619483 related to ranking discussion forum threads.
Duault 20180033102 related to process for computing a score for a search engine used for accessing a database of real estate properties. 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 14, 2022